Lamar, J.
The outstanding paper title was shown to be in Jacob Brazell. There is no explanation as to the circumstances under which Groom acquired title or was authorized to make the deed to John Waters, nor was there evidence of such possession thereunder as to create a prescriptive title in Waters. There was evidence that his widow had been in possession of the land sued for, more than twenty years, claiming it as her own. . Nor could this be referred to the dower estate, because the only evidence on that subject, showed that this consisted of 51 acres adjoining. The plaintiff sued as heir at law of his father, and not as heir at law of his mother. He failed to show that his father had title to the land in dispute at the time of his death, or, if so, he showed that the widow’s adverse possession had given her paramount title. The defendants were entitled to avail themselves of this paramount outstanding title in a third person without connecting themselves therewith. Brumbalo v. Baxter, 33 Ga. 81; Jenkins v. Southern Ry. Co., 109 Ga. 35, 41, and cit. This makes it unnecessary to consider whether there was such evidence of ouster *936as to warrant the plaintiff to recover in ejectment against his alleged cotenant, Mrs. Durrence, who as an heir at law of Simon Waters was entitled to possession of a part of any land belonging to the estate of John Waters. ■

Judgment affirmed.


All the■ Justices concur.